Citation Nr: 1106402	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO), which denied the benefits sought on appeal.

In an October 19, 2010 statement, the Veteran's representative 
stated that the Veteran wanted to cancel his Travel Board hearing 
scheduled for October 29, 2010 and have his case forwarded to the 
Board.  Thus, the Veteran's hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that service connection should be granted for 
a psychiatric disorder claimed as depression.  He alleges that a 
stressor, in the form of his father's death while he was in 
service, triggered chronic depression that he self treated for 
many years through the abuse of alcohol and overeating.  He has 
also submitted a lay statement from a high school classmate, 
noting that, after his father's death, the Veteran was 
transferred to Fort Knox in order to take care of his mother.  
This friend noted that there was a change in the Veteran's eating 
and drinking habits which could have been a sign of depression.  
In another statement, an individual who served with the Veteran 
recalled helping him pack to go on emergency leave after 
receiving notice of his father's death.  At that time, the 
Veteran was inconsolable because he was extremely close to his 
father and was constantly trying to impress his father, for 
example, by going into the Army and completing finance school.  
This comrade realized that the Veteran remained depressed over 
the death of his father for an extremely long time and that the 
Veteran continued to eat and drink to cope with the stress.  The 
Veteran himself has alleged that he had been transferred to Fort 
Knox on a compassionate assignment to care of his mother after 
his father died of a heart attack in January 1970.  This change 
in circumstances where he could no longer go through with plans 
to make a career out of service overseas, the Veteran asserts 
resulted in the depression that he now has.  

In a September 2010 supplemental statement of the case (SSOC), 
the RO appears to have declined to further address his stressor 
statement regarding the death of the Veteran's father, stating 
that while a stressor statement was submitted, there was no 
pending claim for PTSD.  The United States Court of Veterans 
Appeals (Court) held that although a claimant may identify a 
particular mental condition on the claims form accompanying his 
application for VA benefits, the scope of the claim cannot be 
limited only to the condition stated, "but must rather be 
considered a claim for any mental disability that may reasonably 
be encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant describes; 
and the information the claimant submits or that VA obtains in 
support of the claim." See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus the Board finds that it is necessary to further 
develop this matter in terms of this alleged stressor and its 
relationship to his currently shown psychiatric problems.  

While the service treatment records do not contain any mention of 
psychiatric problems, the Veteran has indicated that he did not 
know at the time that depression was considered a valid 
disability for VA purposes, and thus did not report any 
psychiatric symptoms during service.  In regards to his 
allegations of overeating to cope with his symptoms, the records 
show apparent weight problems beginning with his entrance 
examination of August 1968, when he was deemed 4 pounds 
overweight at 234 pounds.  He apparently had ongoing problems 
with his weight while in service and had requested diet pills, 
plus was put on a diet in May 1971.  His weight was up to 240 
pounds at the time of his separation examination in June 1971.  

In regards to his allegations of the stressor of his father's 
death, a review of the evidence does not clearly show objective 
evidence surrounding the circumstances of his father's death and 
the Veteran's subsequent transfer to a compassionate assignment 
which is the claimed trigger for his ongoing depression.  The 
service treatment records make no mention of his father's death, 
although he was listed as a next of kin on the August 1968 
entrance examination but not on the June 1971 separation 
examination.  The Veteran is also shown to have been stationed at 
Fort Knox, Kentucky according to records of treatment from 
September 1968 through January 1969 and again from April 1970 
through the end of his service in June 1971, following service at 
Fort Benjamin Harrison, Indiana through much of 1969.  

However the circumstances of his return to Fort Knox in 1970 are 
not clear.  An attempt therefore should be made to obtain service 
personnel records that could possibly shed light on the nature 
and purpose of any transfers or circumstances following his 
father's death that may have taken place during his service, as 
well as any evidence in the personnel records that could suggest 
the possible presence of psychiatric problems during service 
(such as his claimed abuse of alcohol and food).  

In light of the Veteran's lay contentions that he suffered from 
chronic symptoms of depression following his father's death 
(allegedly self treated by overeating and alcohol abuse) and the 
fact that he has been diagnosed with, and treated for, depression 
and major depressive disorder, the Board finds that a VA 
examination is warranted.  To date no examination has been 
conducted to address the claimed etiology of the Veteran's 
depression, for which he has been treated by private medical 
providers since 2008.  Thus, an examination is needed to 
ascertain whether the Veteran's current psychiatric condition is 
related to service, based on review of the pertinent evidence and 
examination of the Veteran.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

For compensation claims filed after October 31, 1990, direct 
service connection may be granted only when a disability was 
incurred or aggravated in the line of duty, and not the result of 
a veteran's own willful misconduct or the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).  The 
Board notes that, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g en banc denied, 268 F.3d 1340 (2001), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that 38 U.S.C.A. § 1110 does not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a service-
connected disability, such as PTSD.  In that case, however, the 
Federal Circuit explained that 38 U.S.C.A. § 1110 precluded 
compensation for primary alcohol abuse disabilities and for 
secondary disabilities (such as hepatitis) that result from 
primary substance abuse.  Id. at 1376.

Prior to scheduling an examination, outstanding VA and private 
treatment records should be obtained and added to the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the 
Veteran's Official Military Personnel File 
(OMPF) and/or Military Personnel Record 
Jacket (MPRJ) to ascertain the nature and 
purpose of any transfers following his 
father's death in January 1970, to include 
records of all duty assignments as well as 
all records pertaining to any disciplinary 
actions that may have been taken against the 
Veteran.  In doing so, contact the National 
Personnel Records Center (NPRC), the 
Department of the Army, or any other 
appropriate depository.  All efforts to 
obtain these records, and the responses 
received, must be documented in the claims 
file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.

2.  Obtain all outstanding treatment records 
and evaluations pertaining to the Veteran 
from the Louisville VA Medical Center and the 
Newburg VA outpatient clinic, since September 
28, 2010.  All records/responses received 
should be associated with the claims file.  

3.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
his appeal that is not currently of record.  
Specifically request that the Veteran provide 
authorization to enable it to obtain all 
outstanding pertinent records from his 
treating physician, Dr. Nold, and 
Elizabethtown Psychologists.  

If the Veteran responds, assist him in 
obtaining any additional evidence identified.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken. 

4.  Following completion of 1, 2, and 3 
above, arrange for the Veteran to undergo a 
VA psychiatric examination to ascertain the 
nature, and etiology, of any psychiatric 
disorder(s) found.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made available 
to the requesting examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should identify all psychiatric 
disorders currently present.  With respect to 
each diagnosed disorder, the examiner should 
provide details about the onset and severity 
of the symptoms of each disorder.  The 
examiner should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that that such 
diagnosed disorder had its onset during the 
Veteran's active duty or is otherwise related 
to his active duty, to include the death of 
his father in January 1970.  

If a diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, and comment upon 
the link between the current symptomatology 
and the Veteran's stressor(s).  In 
particular, the examiner should comment on 
whether the Veteran's substance abuse and/or 
overeating is secondary to or is caused by 
any psychiatric disorder, to include PTSD, 
that the examiner has found is related to the 
Veteran's active military service (e.g., as 
self-medication of PTSD symptoms).  In 
rendering the requested opinion, the examiner 
should specifically address the lay and 
medical evidence of record.

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed and all clinical findings should be 
reported in detail.  If any requested medical 
opinion cannot be given, the examiner should 
state the reason(s) why. 

5.  After completion of the above, 
readjudicate the Veteran's service-connection 
claim, including any additional evidence 
obtained on remand.  If any determination 
remains unfavorable to the Veteran, furnish 
the Veteran and his representative with an 
SSOC, which includes the pertinent laws and 
regulations, afford them an opportunity to 
respond before the case is returned to the 
Board for further review.

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination may result in adverse consequences.  38 C.F.R. § 
3.655 (2010).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


